DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 12, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (US 20050241188)(hereinafter Yun).
Regarding claim 1, Yun teaches a pet footwear (fig 19) comprising: a sole (16); an upper(14) formed at least partly of fabric (para [0038], the shoe wall 14 comprises canvas, nylon or polytetrafluoroethylene) and having a top edge defining a top opening for receiving a paw of a pet and a lower edge being joined to the sole (fig 19); and a set of plurality of elastic bands (74) extending laterally about the upper and configured to provide a compressive force to the upper (para [0056], the elastic bands 74 cause the shoe wall 14 to more closely fit against the dog's foot, and thereby provide an improved secure fit).
Regarding claim 5, Yun teaches the upper comprises a vamp portion and a shaft portion, the vamp portion having a lower edge and being joined to the sole and the shaft portion extending upwardly from the vamp portion to the top opening (annotated fig 19).

    PNG
    media_image1.png
    550
    544
    media_image1.png
    Greyscale

Regarding claim 6, Yun teaches the vamp portion is sized and shaped to provide a snug fit to the paw of the pet and wherein the shaft portion is sized and shaped to provide a snug fit about a lower leg region of the pet (fig 19 is a canine footwear 10 which is configured to protect the dog foot).
Regarding claim 7, Yun teaches the vamp portion and the shaft portion of the upper is formed of a monolithic piece of fabric (fig 19, the same material as the shoe wall 14).
Regarding claim 8, Yun teaches a first subset of the set of elastic bands extend circumferentially about the shaft portion; and wherein a second subset of one or more elastic bands of the set of elastic bands extend along the vamp portion (annotated fig 19).

    PNG
    media_image2.png
    499
    491
    media_image2.png
    Greyscale

Regarding claim 9, Yun teaches the each of the elastic bands of the first subset are oriented parallelly to the top opening (annotated fig 19 above).
Regarding claim 12, Yun teaches the shaft portion comprises: first and second frontal edges defining a frontal opening extending from the top edge of the upper along a front of the shaft portion to the vamp portion (fig 19, para [0055], the footwear 10 includes a front zipper, separate pieces of compressible material 72 are positioned one either side of the zipper, then the footwear comprises a first and a second frontal edges defining a frontal opening); and a fastener (zipper) mechanism configured for selectively closing the frontal opening. 
Regarding claim 17, Yun teaches the fabric of the upper is a stretch fabric (para [0038], the shoe wall 14 comprises a flexible porous material such as nylon).
Regarding claim 18, Yun teaches a method for causing a pet to wear a pet footwear article, the method comprising; providing the pet footwear article (fig 19), the pet footwear article having a sole (16), an upper (14) formed at least partly of fabric (para [0038], the shoe wall 14 comprises canvas, nylon or polytetrafluoroethylene) and having a vamp portion and a shaft portion, the vamp portion having a lower edge being joined to the sole and the shaft portion extending upwardly from the vamp portion and having a top opening (annotated fig 19 above), a frontal opening and a fastener mechanism for selectively closing the frontal opening (para [0055], the footwear 10 includes a front zipper, separate pieces of compressible material 72 are positioned one either side of the zipper), the pet footwear article further having a plurality of elastic bands (74) extending laterally about the upper (fig 19); unfastening the fastener mechanism (zipper) to cause opening of the frontal opening of the shaft portion; inserting the paw of the pet into the pet footwear article via the top opening and the frontal opening of the shaft portion (fig 19), whereby the paw is supported on the sole (16); and fastening the fastener mechanism (zipper) to cause closing of the frontal opening, whereby the elastic bands (74) extend in their stretched state about the paw and a leg of the pet to provide a compressive force onto the paw and the leg (para [0056], the elastic bands 74 cause the shoe wall 14 to more closely fit against the dog’s foot and the canine footwear 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20050241188).
Regarding claim 13, Yun does not teach in fig 19 the fastener mechanism is a hook and loop fastener. However, Yun teaches the elongate opening includes a zipper 26. However, other mechanisms to open and close the elongate opening are used in other embodiments; examples of such mechanisms include snaps, buttons, clips and hook-and-loop type fasteners (para [0041]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper in fig 19 with the hook and loop type fasteners for the benefit of opening and closing the elongate opening. Then the modified Yun teaches the hook and loop fastener extending along the first and second front edges of the frontal opening of the shaft portion of the upper.
Claims 2-4, 10-11,15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20050241188), in view of Harris (US 20070044343)(hereinafter Harris).
Regarding claim 2, Yun does not clearly teach the set of elastic bands are sewn onto an inner surface of the upper. However, in the same field of footwear cover, Harris teaches elastic gathers 50, 60, 70 are located on the inner surface of the footwear; attachment of the elastic gathers includes stitch bonding and sewing (para [0022]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the elastic bands of Yun with the method of attaching the elastic bands to the inner surface of the upper as taught by Harris for the benefit of attaching or incorporating the elastic bands to the upper.
Regarding claim 3, Yun teaches the elastic bands are sewn with a zigzag stitching pattern (fig 19).
Regarding claim 4, Yun does not clearly teach the sewing of the set of elastic bands to the upper causes a shirring to the fabric. However, Harris teaches the elastic bands are attached to the upper by sewing and the elastic bands gather excess sheet material of the footwear cover and provide a snug and improved fit (para [0022]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the elastic bands of Yun with the teachings of Harris for the benefit of providing a snug and improved fit to the footwear (Harris, para [0022]).
	Regarding claim 10, Yun does not teach the second subset of one or more elastic bands overlaps with the sole. However, Harris teaches the elastic band 70 is positioned across the metatarsal region in a direction extending from one edge of the sole to the other edge of the sole (para [0025]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second subset of elastic bands of Yun extending from one edge of the sole to the other edge of the sole as taught by Harris for the benefit of gathering excess material and providing a snug fit to the shoe (Harris, para [0025]).
	Regarding claim 11, Yun does not teach the one or more elastic bands of the second subset each have an end terminating at the sole. However, Harris teaches the elastic band 70 is positioned across the metatarsal region in a direction extending from one edge of the sole to the other edge of the sole (para [0025]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second subset of elastic bands of Yun extending from one edge of the sole to the other edge of the sole as taught by Harris for the benefit of gathering excess material and providing a snug fit to the shoe (Harris, para [0025]).
	Regarding claim 15, Yun teaches the elastic band of the second subset extends from a lower edge of the frontal opening (fig 19, the second subset at the vamp portion of the frontal opening). Yun does not teach the elastic band of the second subset extends to the sole. However, Harris teaches the elastic band 70 is positioned across the metatarsal region in a direction extending from one edge of the sole to the other edge of the sole (para [0025]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second subset of elastic bands of Yun extending from one edge of the sole to the other edge of the sole as taught by Harris for the benefit of gathering excess material and providing a snug fit to the shoe (Harris, para [0025]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20050241188), in view of Krottinger(US 20070039566)(hereinafter Krottinger).
Regarding claim 14, Yun teaches the first subset of elastic bands comprises a plurality of rows of elastic bands (annotated fig 19 above). Yun does not teach the first subset of elastic bands extending from the first frontal edge along a circumference of the shaft to the second frontal edge. However, in the same field of endeavor, Krottinger teaches an elastic band 50 extends from the first frontal edge along a circumference of the shaft to the second frontal edge (figs 3,4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first subset of elastic bands of Yun extending from the first frontal edge along a circumference of the shaft to the second frontal edge as taught by Krottinger for the benefit of providing expansion and contraction of the sidewall of the back section around the lower leg as the dog’s foot is properly positioned within the shoe (Krottinger, para [0033]).
Claims 16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20050241188), in view of LeCompte (US 20070039289)(hereinafter LeCompte).
Regarding claim 16, Yun does not teach a height of the shaft portion is adjustable by cutting a top portion of the shaft portion, wherein a finish of the top edge of the shaft portion prior to the cutting and a finish of the top edge of the shaft portion after the cutting is substantially the same. However, in the same field of endeavor, LeCompte teaches the pet boot comprises a plurality of substantially concentric score indicia 81 as a means to trim hoof boot of a trimmable material (figs 1,2, para [0077]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the dog boot of Yun with the method of trimming the upper of LeCompte for the benefit of providing properly fit structures of varying sizes (LeCompte, para [0077]).
Regarding claim 19, Yun teaches the height of the shoe wall 14 is adjustable (para [0046]). Yun does not teach prior to inserting the paw into the pet footwear article, cutting a top portion of the shaft portion to adjust a height of the shaft portion in accordance with a length of the leg of the pet. However, in the same field of endeavor, LeCompte teaches the pet boot comprises a plurality of substantially concentric score indicia 81 as a means to trim hoof boot of a trimmable material (figs 1,2, para [0077]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the dog boot of Yun with the method of trimming the upper of LeCompte for the benefit of providing properly fit structures of varying sizes (LeCompte, para [0077]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732